Citation Nr: 1733005	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  09-27 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by tiredness/fatigue, including chronic fatigue syndrome, to include as due to an undiagnosed illness, as due to exposure to ionizing radiation, and as secondary to service-connected disabilities.  

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from June 1991 to November 2000, which includes service in Southwest Asia.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from February
2008, January 2010, and September 2013 rating decisions of the Department of
Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio; Pittsburgh,
Pennsylvania; and Montgomery, Alabama, respectively.  The RO in Montgomery,
Alabama currently has jurisdiction over the Veteran's claims.

The Veteran requested a Board hearing before a Veterans Law Judge on various substantive appeals (VA Form 9).  His withdrawal of the Board hearing request was most recently received by the agency of original jurisdiction (AOJ) in September 2014.  

In July 2016 the Board, in pertinent part, reopened the claims for service connection for sinusitis, allergic rhinitis, and remanded the claims listed on the title page for additional development. 

A January 2017 rating decision by the Appeals Management Center (AMC) granted the following claims: service connection for a skin disability, diagnosed as  folliculitis decalvans (claimed as skin infection), and assigned an evaluation of 60 percent effective August 3, 2006; service connection for GERD, and assigned an evaluation of 10 percent effective August 7, 2006; service connection for allergic rhinitis, and assigned an evaluation of 0 percent effective November 25, 2010, and; service connection for neck/hair line scar, and assigned an evaluation of 30 percent effective August 3, 2006.  Thereafter in a rating decision in June 2016 the AMC granted the claim for service connection for neurological disorders affecting the lower extremities, to specifically include radiculopathy involving the bilateral femoral and sciatic nerves of both lower extremities, and assigned separate 20 percent disability ratings for each affected nerve, effective August 12, 2016. The Veteran has not disagreed with effective date or the ratings assigned, and in any event, such would be downstream issues from the claims of service connection that were on appeal.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating). 

Thus, because service connection was granted for the Veteran's a skin disability, GERD, allergic rhinitis, and neurological disorders affecting the lower extremities, there remains no case or controversy regarding the appeal for service connection.  38 U.S.C.A. § 7105 (West 2014); see also Grantham, 114 F.3d 1156.

The Board also notes that additional evidence has been received since the last adjudication of the claims by the Agency of Original Jurisdiction (AOJ).  The additional evidence is either not relevant to the claims herein decided or is cumulative of evidence already on file at the time of the January 2017 supplemental  statements of the case.  Therefore, a waiver of AOJ review is not required for these claims.  Moreover, regarding the claim being remanded, there is no prejudice to the Veteran, as the AOJ will have an opportunity to review this evidence on remand. See 38 C.F.R. § 20.1304 (c) (2016).

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning claims for service connection for bilateral carpal tunnel syndrome and kidney disease as shown in the electronic claims file (VBMS). Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to service connection for carpal tunnel syndrome and kidney disease will be the subject of a later Board decision, if ultimately necessary.

In January 2017, May 2017 and June 2017, the Veteran submitted multiple VA Forms 21-0958, notice of disagreement, addressing disabilities previously denied in rating decisions in 2006, 2009, 2010, and 2013.  These decisions became final after the one-year appeal period had expired, in the absence of clear and unmistakable error, which has not been claimed.  Therefore the 2017 VA Forms 21-0958 cannot be construed as timely filed notices of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.305, 20.1103.  

In statements in August 2016, November 2016 and January 2017, the Veteran filed additional claims for service connection.  Some of the disabilities claimed have been previously denied, are already service-connected, or are the subject of the current appeal.  In correspondence in May 2017 the AOJ acknowledged claims for service connection for a lipid disorder, varicose veins, a psychiatric disorder, metabolic syndrome, tonsillitis (chronic tonsillitis), obesity (gastric sleeve), missing tooth, arthritis (claimed as rheumatoid arthritis, degenerative arthritis, chronic inflammation musculoskeletal disease, chronic inflammation syndrome), and a neck disability.  Additionally, a June 2017 rating decision deferred action on claims for service connection for a bilateral ankle condition, cirrhosis of liver and a gall bladder (also claimed as gall stones).  However, the Veteran also raised claims for service connection for anemia, dizziness, arteriosclerosis, hypogonadism, peripheral vascular disease, atrophy, a heart disability, decreased libido with low testosterone, varicose veins, and anemia, and; an increased rating for sleep apnea, which have not been addressed by the AOJ. 

The issues of service connection for anemia, dizziness, arteriosclerosis, hypogonadism, peripheral vascular disease, atrophy, a heart disability, decreased libido with low testosterone, varicose veins, and anemia, and; the claim for an increased rating for sleep apnea, have been raised by the record in statements dated August 2016, November 2016, and January 2017.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) (2016).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) (2016).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.

The claim for service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran has a disability manifested by tiredness/fatigue, including chronic fatigue syndrome, for the purposes of providing VA benefits, to include as due to ionizing radiation, 
an undiagnosed illness, or as secondary to service-connected disabilities.

2.  The evidence is in relative equipoise as to whether the Veteran has  fibromyalgia, as a result of service in the Southwest Asia theater of operations during the Persian Gulf War and which manifested to 10 percent disabling or more prior to December 31, 2016.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by tiredness/fatigue, including chronic fatigue syndrome, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.311, 3.317 (2016).

2.  Fibromyalgia was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317, 4.71a, Diagnostic Code 5025 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in May 2009, October 2009.  The claims were last adjudicated in January 2017. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records and VA examination reports.  The Board also notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. §  3.317 (a)(1) (VA has adopted an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. §  3.317 (a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§  3.317 (a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
 § 3.317(b).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. §  3.317 (c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. §  3.317 (d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. §  3.317 (d)(2).  The Persian Gulf War period runs from August 2, 1990 to December 31, 2016.  38 U.S.C.A. § 101 (33); 38 C.F.R. §  3.317 (a)(1)(i).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d).  Second, service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309 (b)(i), (ii) (2016).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309 (d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
 § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311 (b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  38 C.F.R. § 3.311 (b)(5).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311 (a)(2) (2016).  In all other claims, 38 C.F.R. § 3.311 (a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311 (a)(2)(iii) (2016).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. §  3.310 (a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. §  3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

1.  Chronic Fatigue Syndrome

The Veteran asserts that he has a disability manifested by fatigue and tiredness, to include chronic fatigue syndrome, that was incurred in service that has continued to the present day.  In the alternative, he contends that he has chronic fatigue syndrome that is the result of his active service, to include as due to ionizing radiation.  Finally, the Veteran contends that his chronic fatigue syndrome is subject to the presumptive provisions of 38 C.F.R. §  3.317 (a)(1) as they apply to Persian Gulf Veterans with an undiagnosed multi-factorial illness.

Before delving into the factual background and analysis, the Board will first address whether the provisions of 38 C.F.R. §§ 3.309 (d) and 3.311 regarding the unique adjudicatory posture for Veteran's claiming service connection based on radiation exposure are applicable in this case.  

A review of the available evidence, the Board finds that the provisions of 38 C.F.R. §§ 3.309 (d) and 3.311 are not applicable to the Veteran's case and that therefore neither regulation has a bearing on the ultimate disposition of the issue.  To begin, the evidence does not show, that he qualifies as a "radiation-exposed Veteran" for the purposes of applying 38 C.F.R. § 3.309 (d).  Furthermore, the Veteran is not claiming entitlement to service connection for any of the disease that may be presumptively service-connected pursuant to 38 C.F.R. § 3.309 (d)(2).  Finally, the Veteran cannot benefit from the special development procedures provided in 38 C.F.R. § 3.311 as he does not experience any of the radiogenic disease listed under the regulation.  Accordingly, neither 38 C.F.R. §§ 3.309 (d) nor 3.311 applies to the Veteran's case and they need not be considered further.  Having stated thus, however, the Board does acknowledge that the Veteran may still show that his claimed disability manifested by fatigue is related to exposure to radiation under the service connection provisions of 38 C.F.R. § 3.303. 

Next, before considering whether any chronic fatigue disability is related to service, the Board must also first address whether the Veteran currently has disability manifested by chronic fatigue, to include chronic fatigue syndrome, for VA purposes. 

The service treatment records noted complaints of chronic fatigue on multiple occasions.  Post-service treatment records reflect continued complaints of fatigue.  

The Veteran was afforded a VA chronic fatigue syndrome examination in July 2013.  The examiner concluded that there was no diagnosis or treatment for chronic fatigue syndrome and that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  Therefore, no further opinion was given as to the etiology of any chronic fatigue syndrome.

In October 2016 the Veteran underwent a VA examination to evaluate the Veteran's complaints of fatigue.  The Veteran reported becoming easily fatigued since 2006.  He stated that he would often falls asleep on car rides and endorsed lack of energy.  The Veteran noted that treatment with a CPAP machine for sleep apnea had somewhat improved his daytime sleepiness.  The examiner indicated that the Veteran was also under treatment for low testosterone diagnosed in 2009.  Following a review of the claims file and an examination of the Veteran, the examiner concluded that a diagnosis of a disability manifested by fatigue, to include chronic fatigue syndrome, was not substantiated by the medical evidence.  Rather, most likely his symptoms of fatigue were a manifestation of hypogonadism, which could not be treated due to a history of deep venous thrombosis, or it was a symptom of his sleep apnea.  As such, the examiner found that the claimed disorder was less likely as not incurred in or caused by the claimed in-service injury, event or illness, to include service in the Southwest Asia theater of operations or as due to exposure to environmental hazards.

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently has a disability manifested by chronic fatigue, to include chronic fatigue syndrome, at any time during the pendency of the appeal.  The VA examiner that evaluated whether he had a disability manifested by chronic fatigue, to include chronic fatigue syndrome, concluded that the Veteran did not meet the criteria for such a diagnosis.  The evidence also fails to show a formal diagnosis of the condition.  The Board therefore ascribes probative weight to the opinion of the VA examiner's as to the lack of a proper diagnosis. 

The Board acknowledges that the Veteran's consistent reporting of fatigue symptoms since service and after 2006 is credible evidence that he may have chronic fatigue syndrome.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has not shown that he has the requisite training and experience to render a diagnosis of chronic fatigue syndrome.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The fact remains that the VA examiners who evaluated the Veteran found that he did not meet the criteria for a diagnosis of a disability manifested by fatigue, and most recently the VA examiner in 2016 concluded that alternative causes for his fatigue had not been sufficiently ruled out as is required for a typical diagnosis of chronic fatigue syndrome.  Therefore, the Board finds that the preponderance of the evidence is against a diagnosis of a disability manifested by chronic fatigue, to include chronic fatigue syndrome, and that thus there is no valid claim of service connection on a direct basis under 38 C.F.R. § 3.303 (a).  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Furthermore, as there is no diagnosis of chronic fatigue syndrome or any other medically unexplained chronic multisymptom illnesses manifested by fatigue, there is also no valid claim of service connection under the presumptive provisions of 38 C.F.R. §  3.317 (a)(1).

2. Fibromyalgia

The Veteran seeks service connection for fibromyalgia, to include as due to chronic undiagnosed illness.

The service treatment records show that in December 1999 the Veteran was referred for an evaluation for fibromyalgia.  The service treatment records document multiple complaints of pain.  However, a diagnosis of fibromyalgia was not recorded.  

After service, a February 2013 clinical treatment note reflects complaints of pain and tingling in the legs, which the Veteran attributed to fibromyalgia.  Treatment records in 2016 documented a history of fibromyalgia.  November 2016 treatment notes show that following testing, the Veteran was prescribed medication for fibromyalgia.  On VA examination in July 2013, the examiner determined that the Veteran had not been diagnosed with fibromyalgia, but had aching.

Although a July 2013 VA examination report indicated the Veteran did not have a diagnosis of fibromyalgia, the examiner nonetheless acknowledged the Veteran's complaints of pain, and significantly, November 2016 treatment notes show that the Veteran required treatment with medication for fibromyalgia.  Thus, the evidence is in relative equipoise as to whether the Veteran has a diagnosis of fibromyalgia which has manifested to a degree of at least 10 percent disabling prior to December 31, 2016.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2016).

Given the Veteran's service in the Southwest Asia theater of operations during the applicable period, service connection for fibromyalgia on a presumptive basis is warranted.



ORDER

Service connection for a disability manifested by tiredness/fatigue, including chronic fatigue syndrome, is denied. 

Service connection for fibromyalgia is granted.

REMAND

In July 2016 the Board remanded the appeal to provide the Veteran with a VA examination for his claimed sinusitis.  In October 2016, the Veteran underwent a VA examination.  The examiner determined that the Veteran did not have a diagnosis for chronic sinusitis, therefore the condition was not caused by his headaches or duodenal ulcer condition.  However, the record reveals notations reflecting sinus problems and treatment and a diagnosis of sinusitis during the pendency of the appeal, to include in 2013 and 2015.  The requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  As such, remand is warranted to obtain further medical opinion to determine whether sinusitis is related to service, or a service-connected disability.


Accordingly, the case is REMANDED for the following action:

1.  Ask the VA examiner who authored the October 2016 examination report for an addendum opinion concerning the Veteran's sinusitis, to review the record and provide a clarification.  If that examiner is not available, another examiner may provide the opinion.  If a new examination is deemed necessary, one should be scheduled.  Following a review of the claims file, the examiner should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that sinusitis had its onset during service, is related to the Veteran's sinus symptoms in service, or is otherwise the result of a disease or injury in service? 

(b) Is it at least as likely as not (50 percent probability or more) that sinusitis was either (i) caused or (ii) aggravated by a service-connected disorder, to include allergic rhinitis, duodenal ulcer and/or migraine headaches?  If sinusitis was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. 

In formulating the above opinions, the examiner should specifically acknowledge and comment on any sinusitis diagnosed since January 2010, all reports of and instances of treatment for sinus and nasal symptoms in the Veteran's service treatment records, and his reports of sinus and nasal symptoms in the years since service.  

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so. 

2.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  Then, adjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


